 GARY AIRCRAFT CORPORATION7For the reasons discussed above, we determine that the disputeshould be settled in favor of the plant employees represented by theSteelworkers.In making this determination we are assigning thecontroverted work to employees represented by the Steelworkers andnot to that union or its members. Furthermore, our determination islimited to the particular controversy that gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act, and upon the basis of theforegoing, the Board makes the following determination of thedispute.1.Employees of United States Steel Corporation's Fairless Works,in the production and maintenance unit currently represented byLocal 4889, United Steelworkers of America, AFL-CIO, are entitledto perform the work of loading the Employer's cargo of semifinishedsteel products into the Employer's ships at the Employer's FairlessWorks dock at Fairless Hills, Pennsylvania.2.Accordingly, Local 1291, International Longshoremen's Associa-tion,AFL-CIO, is not and has not been lawfully entitled to force orrequire the United States Steel Corporation to assign the loading ofthe Employer's cargo into the Employer's SSColumbiaat the Em-ployer's dock to members of said organization.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 1291, International Longshoremen's Associa-tion,AFL-CIO, shall notify the Regional Director for Region 4, inwriting, whether or not it will refrain from forcing or requiring theEmployer, by means proscribed by Section 8(b) (4) (D) of the Act,to assign the work in dispute to its members rather than to em-ployees represented by Local 4889, United Steelworkers of America,AFL-CIO.Gary AircraftCorporationandInternationalAssociation ofMachinists,AFL-CIO.CaseNo. 23-CA-177.February 15,1965DECISION AND ORDEROn December 11, 1964, Trial Examiner George A. Downing issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and is engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in support thereof.151 NLRB No. 3. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Mem-bers Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that the Respondent, GaryAircraft Corporation, San Antonio, Texas, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Trial Ex-aminer's Recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act washeard before Trial Examiner George A. Downing in Victoria,Texas, on August 11and 12, 1964, pursuant to due notice.The complaint, issued on June 5, 1964, basedon charges and amended charges dated March 25 and May 13 and 28, 1964, allegedin substance that Respondent engaged in unfair labor practices proscribed by Sec-tion 8(a)(1) and(3) of the Act by informing employees that it had selected em-ployees for discharge because of their union membership and activities and by dis-charging Lodovico Freier on March 13 because of his union membership andactivities.'Respondent answered,denying the allegations of unfair labor practicesand also denying that LeadmanAndyPhillips, JerryD. Lambert,and Lonnie G.Coleman were its agents and supervisors.Upon the entire record in the case,and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent, a Texas corporation with its principal office at San Antonio, Texas,maintains a plant at Foster Field, Victoria, Texas, where it is engaged in the manu-facturing and overhauling of aircraft components and aircraft overhauling for theUnited States Air Force.During the course of its fiscal year from April 1962 toApril 1963, Respondent performed services for the Department of Defense (U.S. AirForce)in anamount of $170,000; it made sales to or performed services for cus-tomers outside the State of Texas in an amount exceeding $50,000, and it purchasedfrom extrastate sources goods or services also in an amount exceeding $50,000.Re-spondent is therefore engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists,AFL-CIO, isa labor organization withinthe meaning of Section2(5) of the Act.'An allegation of surveillance was dismissed at the hearing on Respondent's motion,joined in by the General Counsel, and an allegation of interrogation is now hereby dis-missed, with the General Counsel's concurrence as stated in his brief. GARY AIRCRAFT CORPORATION9III.THE UNFAIR LABOR PRACTICESA. Introduction and issuesRespondent employs some 250 production and maintenance employees in its plantat Foster Field where it is engaged in the maintenance and reconditioning of C-54aircraft for the United States Air Force.After some preliminary organizationaleffort by IAM in November 1963 and January 1964, a general meeting of employeeswas held on March 9 and was attended by some 14 employeesAn in-plant organiz-ing committee was chosen,and on the following day the Union notified Respondentby telegram that it was conducting an organizing drive and that Lodovico Freier,J.W. McElvain,F.M. Carr, and Charles E. Ellis were members of its organizingcommittee.On March 9 Respondent made a general reduction in force, terminatingsome 61 employees in various departments,and on March 13 it terminated Freierand 2 other employees.The chief issue herein is whether Respondent was discriminatorily motivated interminating Freier or whether his termination was part of the reduction in force.Subsidiary issues are whether Leadmen Lonnie G. Coleman, Jerry D. Lambert, andAndyPhillipswere supervisors within the meaning of Section 2(11) and whetherRespondent is responsible for certain statements made by Leadman Phillips.B. Leadmen as supervisorsAs is typical of such borderline cases as leadmen, crew leaders, and working fore-men, there were facets of the evidence here which pointed both in the direction ofemployee status and in that of supervisory status.Except as discussed below, how-ever, the evidence did not establish that the leadmen had or exercised any of thesupervisory powers listed in Section 2(11) of the Act.What is chiefly in issue underthe evidence is whether they responsibly directed the crewmembers, whether they hadand exercised authority effectively to recommend the transfer and discharge of em-ployees, and whether their position was such as to identify them as representativesof management in the eyes of the employees.Of some 250 production and maintenance employees prior to March 9, more than100 were employed in the tanksealingdepartment under the general supervision ofForeman Jack McCool.More than 60 of those worked on the day shift on 6 sepa-rate crews, each of which was under a leadman, and the remainder worked on thenight shift under the supervision of a single foreman.Four of the crews workedin the hangar, where McCool had his office and where he spent 80 percent of histime, but the other two worked at the warehouse, a block or more away. Save forthe leadmen, there wasno one inthe supervisory hierarchy between McCool andthe employees on the day shift.Specifically in issue was the supervisory status of Jerry imbert, Lonnie Coleman,whose crew worked at the warehouse, and Andy Phil ipl- s, whose crew-worked at thehangar.Though Lambert did not become a leadrffa'n until after the events involvedherein, his testimony concerning the authority he exercised as leadman was relevantto the issue of the status of leadmen generally.The leadmen punched the timeclock and were paid at hourly rates like the otheremployees, but they received substantially higher wages than all except the mostexperienced crewmembersThey also did a substantial amount of manual work,though it generally consisted of the lending of a temporary hand and of demon-strating to inexperienced employees how to do the job.2Thus Coleman testified asRespondent's witness that he averaged possibly 2 or 3 hours a day in helping out andin showing employees how to do something, and that he walked from pair to pair(of the two-man teams) "and tried to get things going."He spent the remainder ofhis time indoing "paper work"; i.e., in taking care of the worksheets for the jobs,the timecards, and the "squawk book," in which the inspectors listed all discrepanciesin the work.Coleman testified further that McCool spent from 20minutesto 2 hours at thewarehouse (McCool estimated his warehouse time at 20 percent), that McCoolwould explain to Coleman what he wanted and would outline the work schedule,and that it was up to Coleman to get the work done. Lambert testifiedsimilarlythatMcCoolgave him general instructions as to theworkto bedone, that he then2 Freier testified without denial that Coleman and the other leadmen wore white shirtsand khaki pants,that the crewemen wore brown shirts and regular work clothes, and thatColeman never became dirty, as did the crewmen,from working with the black compoundwhich was used on the job. LODECISIONS OF NATIONAL LABOR RELATIONS BOARDassigned the duties to the crewmembers, and that he spent some 80 percent of histime in assigning jobs and looking over the work of the employees and the remaining20 percent on paperwork and in taking care of the "squawk book." As for Phillips,Albert Beerwart testified that Phillips assigned most of the work to the men, makingsome of the decisions himself, because there was no one else around to make them.Beerwart also testified that Phillips made recommendations for raises and that he"wrote out the papers" for the discharge of an employee and informed him he wasfired, though Beerwart did not know who had made the decision. Lambert testifiedwithout denial that he recommended to McCool the transfer from his crew of ThomasBeerwart and that McCool approved the transfer, and that he similarly informedMcCool he wanted to discharge one Frank Soto, that McCool approved, and thathe (Lambert) signed the termination slip specifying that he had initiated the dis-charge action.Similar evidence concerning Coleman's participation in transfers anddischarges is summarized under sectionD, infra,dealing with Freier's discharge, asisalso evidence concerning Coleman's action in assembling and lecturing his crewon the subject of union solicitation on the job.CONCLUDINGFINDINGSAs section 2(11) is to be read in the disjunctive, an employeequalifies asa super-visor if he exercises any one of the powers there specified.West Penn Power Co. v.N.L.R.B.,337 F. 2d 993 (C.A. 3), and cases there cited.Of course, the mere re-sponsibility of making work assignments in a routine fashion does not make an em-ployee a supervisor, nor the mere fact that he spends a portion of his time instructingless experienced employees (id.).Here, however, the circumstances were such thatbecause of McCool's relative remoteness from the men, there was no one else aroundformuch of the time to make assignments or decisions or to direct the work, andwhen thosefacts are coupled with the leadmen's responsibility for getting the jobdone, the authority which the leadmen exercised was plainly lifted above the routineclass.Furthermore, a finding that the leadmen were not supervisors would mean,of course, that McCool was the only supervisor over some 60-odd employees work-ing in 6separate crews and at 2 different locations, a clearly disproportionate ratioof employees to admitted supervisors.I also concludeand find on Lambert's undenied testimony and on the evidencesurrounding Coleman's participation in the transfer and discharge of Freier (sec-tionD, infra)that the leadmen were authorized to make, and that they did make,effective recommendations for the transfer and discharge of employees.Finally, I conclude and find from all the evidence, including the participation ofthe leadmen in initiating and in making discharges and including the employeeappeals to Coleman concerning Freier's union activities, that the leadmen occupieda position in which they were identified as representatives of management in the eyesof the employees.I therefore conclude and find that Leadmen Coleman, Phillips, and Lambert weresupervisors within the meaning of Section 2(11) of the Act.C. Interference, restraint, and coercionAlbert T. Beerwart testified that on March 13, Leadman Phillips reported to himthatMcCool had directed the discharge of Beerwart's son,Thomas, but later in-formed him that another employee had been chosen instead.When Beerwart in-quired whether Thomas was to have been discharged because of his union activities,Phillipsnodded affirmatively.Corroborating testimony was given by Leo Franklin.Thomas Beerwart testified that when Phillips informed him he was to be dis-charged, he asked the reason, and that Phillips replied that McCool said that Beerwartwas aunionagitator but that Phillips told McCool that Beerwart was not.Phillips was not called as a witness, and McCool's testimony containedno denialof the statement allegedly attributed to him by Phillips.I conclude and find that by Phillips'statementsthat Thomas Beerwart had beenselected for discharge because of his union activities, Respondent interfered with, re-strained, and coerced employees in the exercise of the rights guaranteed in Section 7of the Act.D. Discrimination-Freier's dischargeThere is little dispute concerning the circumstances of Freier's discharge; only thequestion of motive is in issue.Freier had worked on Leadman Wickham's crewuntil Friday, February 28, when the crew was broken up. Freier applied to LeadmanColeman for a transfer to his crew (as did Leadman Wickham and another em- GARY AIRCRAFT CORPORATION11ployee), and Coleman, who was familiar with Freier's work on an earlier job, choseFreier, and McCool approved the transfer, despite the fact that Freier had shortlybefore received a written reprimand concerning his job performance.Freier beganwork on Coleman's crew on March 2 and was discharged on March 13.In the meantime the Union's telegram of March 10 (see sectionA, supra)in-formed Respondent that it was conducting an organizing drive and that Freier wasa member of the organizing committee.Actually, Respondent had prior knowledgethat Freier was engaged in organizing activities, for Coleman admitted on cross-examination that shortly after Freier came onto his crew 3 two of the men com-plained to him about Freier's solicitations to attend a union meeting and askedColeman to have Freier leave them alone.Coleman accordingly assembled the en-tire crew and told them that if they talked about the Union, they should do so ontheir own time.The reduction in force on March 9 included 22 employees in McCool's depart-ment, 4 of whom were in Coleman's crew and who were selected by McCool afterseeking Coleman's opinion as to the correctness of the selection.Coleman agreedthatMcCool had made the best choices and did not suggest that Freier would be abetter choice for discharge than any of the four.Freier testified that on March 13 Coleman informed him immediately after thelunch hour, "I am going to have to let you go," stating as the reason that Freier wasthe man with the least seniority on the crew and also the one with the least experi-ence.Coleman exhibited to Freier a termination slip which recited that the causeof termination was, "Work not up to Gary Aircraft standard for period of timeemployed," and on the line marked "Termination initiated by," Coleman's nameappeared.When Freier questioned the soundness of the cause assigned, Coleman indicatedunwillingnessto talk about the matter, and when Freier suggested it might be easierfor Coleman if he left at once, Coleman agreed.On a subsequent trip to the plantto pick up his toolbox,Freier questioned Coleman as to whether his union participa-tion had anything to do with the discharge, but Coleman did not answer him.Leadman Lambert testified, however, that about a week after Freier's discharge(before Lambert became a leadman), he questioned Coleman as to why Freier wasterminated and Coleman informed him that McCool had heard Freier "talkingunion" over at the warehouse and had said that Freier was going to have to go.We turn now to Respondent's evidence.McCool testified that he was instructed by Production Superintendent Shadwickon the morning of March 9 to terminate 25 of the employees in his department (outof a total of 65 to be laid off); but because certain work in progress needed to becompleted, he obtained Shadwick's approval to terminate only 22 of the 25 and toretain 3 until later in the week.One of his employees quit during the week, leavingtwo to be laid off, and McCool notified Coleman on the morning of March 13 thatColeman had to let one more man go and that Coleman should, "Think it over andlet [McCool] know."Coleman notified McCool just before the lunch period thathe thought Freier should be terminated because he "wasn't getting it" and had theleast seniority and the least experience on the crew.McCool thereupon directedColeman to make out the termination slip, and Coleman later informed him thatFreier was leaving immediately.McCool testified that he had no discussion with Coleman regarding Freier's unionactivities and did not know whether Freier in fact had engaged in union activity.He denied ever telling Coleman he had heard Freier talking union in the warehouseand denied telling Coleman that because Freier was talking union he would have tolet Freier go.McCool made no denial, however, of the statements attributed to himby Phillips concerning Thomas Beerwart, summarized in section C,supra.Coleman's testimony was in substantial accord with McCool's and was not in sub-stantial conflict with Freier's testimony concerning the actual making of the dis-charge.He testified in part that McCool told him to make out the termination slipand to take care of the discharge,and that he specifically denied Freier's suggestionthat he was being discharged because of the Union.Coleman testified that he chose Freier originally over Leadman Wickham fortransfer to his crew because he knew of Freier's capabilities from working with himon an earlier job, and that Freier was superior to Wickham in his ability to work and3 As there is no evidence that Coleman knew of Freier's activities prior to that time,Freier's testimony concerning a statement made by Coleman (and denied by the latter)that Coleman was supposed to "get rid of" Freier after working him for a few days iswithout value on the issue of discriminatory motivation 12DECISIONS OF NATIONALLABOR RELATIONS BOARDcould "work circles around" Wickham.As regarded seniority, Coleman admittedthat Freier had seniority plantwide over many members of his crew, including thefour who were terminated on March 9, all of whom had been on Coleman's crewlonger than Freier.But as for March 13, Coleman explained his choice of Freieron the basis that Freier's attitude was poor and his seniority was less than that of theother crewmembers. Indeed, Coleman went on to testify that Freier's attitude waspoor before he came to Coleman's crew, that Freier had been having trouble overin the hangar, and that even after he came with Coleman he was slow and did a lotof talking and "just wasn't as good as the rest of the men there." In the face of thattestimony, however, Coleman conceded that McCool had chosen correctly the fourmen to be discharged on March 9.Coleman also denied Lambert's testimony concerning their discussion of Freier'sdischarge.I credit Lambert, however, because of the inconsistencies in Coleman'sexplanations concerning Freier as above set forth and as later more fully adverted toand because of the indirect corroboration which Lambert received from the undeniedstatements concerning the basis on which McCool had originally chosen ThomasBeerwart for discharge.Concluding FindingsThe burden was on the General Counsel, of course, to establish by a preponderanceof the evidence on the entire record that Respondent discharged Freier because ofhis union membership and activities as alleged.W. C. Nabors, d/bla W. C. NaborsCompany,89 NLRB 538, 540, enfd. 196 F. 2d 272 (C.A. 5), cert. denied 344 U.S.865.Considering the case first as it was postured by the General Counsel's evidence,a prima faciecase was plainly made out that Respondent was discriminatorily moti-vated in discharging Freier.Thus, on the heels of formal notification from theUnion that an organizing drive was underway and that Freier was on the Union'scommittee,Respondent discharged Freier and simultaneously informed ThomasBeerwart that he also had been selected for discharge because McCool consideredhim a union agitator.Evidence that the motive was identical in Freier's case wassupplied by Lambert's testimony concerning Coleman's statements made to him a weekafter Freier's discharge.We turn then to the question whether Respondent's evidence was sufficient to over-come the General Counsel's case, which otherwise clearly requires a finding that Re-spondent discharged Freier because of his union membership and activities.On analysis, however, Respondent's evidence falls far short of establishing its de-fenses and, indeed, in certain respects tends to confirm the General Counsel's ownshowing.That was particularly true of much of Coleman's testimony, who waschargeable under Respondent's case with having made the selection for discharge andwho was entrusted with the actual handling of the discharge. To be noted at the out-set was Coleman's admission of knowledge of Freier's union activities which reachedhim sometime prior to the union meeting of March 9. Significant also was the factthat at the time of the transfer a few days earlier, Coleman held Freier's capabilitiesin high regard, having chosen him over a leadman, who generally excels his crew-members in skill and seniority.Similarly, as late as the reduction in force onMarch 9, Coleman did not question McCool's selection for discharge of four otheremployees nor did he suggest that Freier should be substituted for any of the reasonswhich he was to assign some 4 days later or later still as a witness on the stand. It isplain that Coleman's later appraisal of Freier was inconsistent with his earlier oneand that if Freier's performance were as unsatisfactory as Coleman later attemptedto make it out to be, he would not have chosen Freier for transfer in the first instanceand would have recommended him to McCool for discharge on March 9 in the secondinstance.And because under Respondent's case it was Coleman who acted for it in choosingFreier and in effecting his discharge, McCool's testimony is of no assistance in over-coming the inconsistencies presented by Coleman's explanations.Thus, assuming thebona fides of McCool's explanations for delaying until March 13 the completion ofthe reduction in force, it was Coleman who made the selection and who carriedthrough the discharge action and it was Coleman alone who undertook to explainthe basis of his selection in the light of the earlier happenings.Furthermore, McCoolhimself had chosen Thomas Beerwart to complete the reduction and had assignedto Phillips in explanation the same ground (i.e., union activities) which Colemanlater assigned to Lambert in explaining Freier's discharge.Respondent also points to the fact that it discharged none of the other three mem-bers of the Union's organizing committee, and the General Counsel points in turn tothe fact that two of the three were not in McCool's department and that the third GARY AIRCRAFT CORPORATION13one, who was, quit the day before Freier's discharge. In any event, I find the fore-going facts to be without significance, under all the evidence, on the issue of dis-criminatory motivation.I therefore conclude and find on the clear preponderance of the evidence on therecord as a whole that Respondent discharged Freier because of his union member-ship and activities.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction which is conventionally ordered in such cases, as provided in the Recom-mended Order below, which I find necessary to remedy and to remove the effect ofthe unfair labor practices and to effectuate the policies of the Act.For reasonswhich are stated inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases therecited, I shall recommend a broad cease-and-desist order.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent engaged in unfair labor prac-tices proscribed by Section 8(a)(1).2.By discharging Lodovico Freier on March 13, 1964, because of his unionmembership and activities, Respondent engaged in discrimination to discouragemembership in the Union, therebyengagingin unfair labor practices proscribed bySection 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, I hereby recommend that the Respondent,Gary Aircraft Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Association of Machinists, AFL-CIO, or in any other labor organization of its employees, by discharging or in anyother manner discriminating against employees in regard to hire or tenure of em-ployment or any term or condition of employment.(b) Informing employees that they have been selected for discharge because oftheir union activities.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form, join, or assist said Inter-national Association of Machinists, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing, or to engage inother concerted activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities.2.Take the following affirmative action:(a)Offer to Lodovico Freier immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay he may have suffered by pay-ment to him of a sum of money equal to that which he would normally have earnedfrom March 13, 1964, to the date of the offer of reinstatement, less his net earningsduring said period(Crossett Lumber Company,8NLRB 240), said backpay to becomputed on a quarterly basis in the manner established by the Board in F. W.Wool-worth Company,90 NLRB 289, together with interest thereon at the rate of 6 per-cent per annum.Isis Plumbing & Heating Co.,138 NLRB 716.(b)Notify the above-named employee if presently serving in the Armed Forcesof the United States of his right to full reinstatement, upon application, in accordancewith the Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or, its agents, for-examination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under this Recommended Order. 14DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Post in its offices and plant at Foster Field,Victoria,Texas, copies of theattached notice marked"Appendix A." 4 Copies of said notice,to be furnished bythe Regional Director for Region 23, shall,after being signed by Respondent's repre-sentative,be posted by Respondent immediately upon receipt thereof,and be main-tained by it for 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(e)Notify the Regional Director for Region 23, in writing,within 20 days fromthe receipt of this Decision,what steps the Respondent has taken to comply herewith.54If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" In thenoticeIf the Board's Order is enforced by a decree of the United States Court of Appeals,the notice will be further amended by the substitution of the words"a Decree of theUnited States Court of Appeals,Enforcing an Order" for the words"a Decision and Order."5If this Recommended Order Is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 23, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tion Act, as amended,we hereby notify you that:WE WILL NOT discourage membership in International Association of Machin-ists,AFL-CIO, or in any other labor organization,by discharging employees orin any other manner discriminating in regard to hire or tenure of employmentor any term or condition of employment.WE WILL NOT inform employees that we have selected employees for dis-charge because of their union membership or activities.WE WILL NOT in any other manner interfere with,restrain,or coerce em-ployees in the exercise of their right to self-organization.to form,join, or assistsaid International Association of Machinists,AFL-CIO,or any other labororganization,to bargain collectively through representatives of their own choos-ing, or to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any or all suchactivities.WE WILL offer to Lodovico Freier immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to his seniorityor other rights and privileges,and make him whole for any loss of pay he mayhave suffered as a result of our discrimination against him, in the manner pro-vided in the Trial Examiner'sDecision.All our employees are free to become or remain, or refrain from becoming orremaining,members of the above-named or any other labor organization.GARY AIRCRAFT CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended.after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617Federal Office Building, 515 Rusk Avenue,Houston,Texas, Telephone No. Capitol8-0611,Extension 4271,if they have any question concerning this notice or compli-ance with its provisions.